Citation Nr: 0200055	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  99-10 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to a compensable rating for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1991 to April 
1998.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO rating decision 
which denied service connection for a right shoulder 
disability, and granted service connection and a 
noncompensable rating for mechanical low back pain (the 
veteran appeals for a higher rating).  In July 1999, the 
veteran provided testimony at a personal hearing at the RO. 


FINDINGS OF FACT

1.  The veteran has right shoulder bursitis which began in 
active service.

2.  The veteran's service-connected low back disability 
produces impairment equivalent to lumbosacral strain with 
characteristic pain on motion and slight limitation of 
motion.  


CONCLUSION OF LAW

1.  Right shoulder bursitis was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).

2.  The criteria for a 10 percent rating for a low back 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1991 to April 
1998.  

With regard to the right shoulder, the veteran's service 
medical records indicate that he was seen in May 1991 after 
injuring his right shoulder the previous day.  The impression 
was shoulder contusion, acromioclavicular sprain.  A later 
May 1991 entry notes that he complained of right shoulder 
pain.  The impression was right rotator cuff 
tendinitis/acromioclavicular pain.  The veteran continued to 
receive treatment for right shoulder complaints on several 
occasions in May 1991.  A final May 1991 treatment entry 
indicates an assessment of resolving acromioclavicular 
pain/rotator cuff tendinitis.  The remainder of the veteran's 
service medical records do not refer to right shoulder 
complaints, although the veteran was seen for left shoulder 
problems.  [One of the veteran's established service-
connected conditions is left shoulder bursitis.]  At the time 
of a February 1998 examination for discharge, the veteran 
checked that he had swollen or painful joints.  The February 
1998 examination report did not refer to a right shoulder 
disorder and included a notation that the upper extremities 
were normal.  

As to the low back, the veteran's service medical records 
indicate that he was treated for a low back disability on 
several occasions.  A March 1992 treatment entry notes that 
he injured his back lifting a vehicle hood two days earlier.  
The assessment was muscle strain.  A January 1995 entry notes 
that he complained of low back pain for the previous two 
days.  The assessment was mechanical lower back pain.  A 
February 1995 entry relates an assessment of mechanical lower 
back pain, recurrent.  An August 1997 treatment entry notes 
that the veteran complained of a knot in his back.  The 
examiner noted that there was muscle strain/knotting of the 
left paravertebral at L3.  The assessment included muscle 
strain.  At the time of a February 1998 discharge 
examination, the veteran checked that he did not have 
recurrent back pain.  The February 1998 examination report 
includes a notation that the veteran's spine and other 
musculoskeletal system were normal.  A March 1998 treatment 
entry notes that the veteran reported that the had low back 
pain after moving the previous weekend.  He described his 
pain as a dull ache with pain radiating up the bilateral 
paraspinous muscles.  The examiner indicated an assessment 
which included back spasm/strain.  

The veteran was discharged from service on April 21, 1998.  
In a compensation claim which he dated April 21, 1998 (and 
received by the VA on May 1, 1998), he requested service 
connection for various disabilities including disorders of 
the right shoulder and low back.

The veteran was afforded a VA general medical examination in 
October 1998.  He reported that he suffered from right 
shoulder pain.  He stated that while performing self-defense 
training in 1991 during service, he hurt his right shoulder.  
He said that  presently he would have pain with repetitive 
working, moving the arm above the shoulder level, or lifting 
heavy weights.  It was noted that there was no history of any 
pain radiation, paresis, paralysis, or numbness and tingling.  
The examiner reported that the veteran's right upper 
extremity was completely within normal limits and that the 
vascularity, muscle tone, and deep tendon reflexes were all 
normal.  As to range of motion of the right shoulder, forward 
flexion was 180 degrees and external rotation was 90 degrees 
which were within normal limits.  The examiner indicated that 
on right shoulder abduction of 100 degrees, there was mild 
subacromial pain, but otherwise, there was no other 
tenderness noted.  The examiner noted that X-rays of the 
shoulder were within normal limits.  The diagnoses included 
right shoulder mild subacromial bursitis.  The examiner 
indicated that the functional limitation secondary to pain 
was mild.  

With regard to the low back, at the October 1998 VA 
examination the veteran reported that he hurt his back in 
1992 lifting a heavy hood during service, and he described 
later treatment in service for low back pain with no pain 
radiation.  He indicated that presently he felt much better 
because his back pain did not ruin his running or any lifting 
of heavy weights.  The veteran reported that his back would 
sometimes hurt with a dull ache in the middle of the back 
area.  The examiner noted that the veteran's spine posture 
was within normal limits.  As to range of motion of the 
lumbar spine, the examiner reported that flexion was easily 
possible to 120 degrees, that extension was to 20 degrees and 
that lateral bending was to 20 degrees, which was reportedly 
within normal limits with no pain radiation.  The examiner 
indicated that the sacroiliac joints and renal angle sites 
were not tender.  It was also noted that the intraspinous 
areas were not tender.  The paraspinals reportedly were not 
tender, although the examiner noted that there was a mild 
tenderness only on stress in the myofascial area, 
bilaterally.  The examiner stated that an X-ray of the lumbar 
spine was normal.  The diagnoses included low back pain, 
chronic, with recurrent pain and myofascial strain and no 
neuromuscular deficits.  The examiner commented that the 
functional loss due to the pain was mild to moderate.  

In December 1998, the RO denied service connection for a 
right shoulder disability.  The RO granted service connection 
for mechanical low back pain, with a noncompensable rating, 
effective April 22, 1998.  

At a July 1999 RO hearing on appeal, the veteran recounted 
that he injured his right shoulder in service.  He said that 
he continued to have symptoms with the right shoulder 
although he had not received treatment since service.  As to 
his service-connected low back disorder, he reported that he 
continued to have varying degrees of pain, for which he took 
over-the-counter medication, although he had not otherwise 
received treatment since service.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  He has been afforded a VA medical 
examination and he has indicated that no other supporting 
medical records are available.  The Board is satisfied that 
all relevant evidence has been properly developed.  
Accordingly, the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  


A.  Service connection for a right shoulder disability

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Early in the veteran's service, in 1991, he suffered a right 
shoulder injury, for which he received treatment, and there 
were various assessments such as contusion, acromioclavicular 
sprain, and tendinitis.  Later service medical records do not 
mention a right shoulder problem.  However, on a VA 
compensation claim dated on the date of service discharge on 
April 21, 1998 (and received by the VA shortly thereafter on 
May 1, 1998), the veteran asserted he had a right shoulder 
disability due to service.  The VA then ordered a 
compensation examination, which was conducted several months 
later in October 1998, and this led to a diagnosis of right 
shoulder subacromial bursitis.  In written statements and 
hearing testimony, the veteran has described continuous right 
shoulder symptoms since service.

The service medical records themselves do not establish a 
chronic right shoulder disability was then present, 
particularly as the service records are negative for the 
problem for years after the injury and treatment early in 
service.  However, the allegation of a right shoulder 
disability made at the time of or immediately following 
service discharge, and medical confirmation of the existence 
of a disability by VA examination soon thereafter, logically 
increases the probability that the disability shown on the VA 
examination was present at the time of service discharge.  
The veteran has also given a credible account of a continuity 
of right shoulder symptoms since service.  38 C.F.R. 
§ 3.303(b).

Based on all the evidence, and considering the benefit-of-
the-doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that 
the veteran's current right shoulder bursitis began during 
his active duty.  The disability was incurred in service, and 
service connection is warranted.



B.  Compensable rating for a low back disability

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

A noncompensable evaluation is warranted for lumbosacral 
strain where there are only slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent evaluation requires muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.  

The veteran was seen periodically in service for low back 
pain.  The only post-service medical evidence of the 
condition is the 1998 VA examination.  

The VA examiner stated that range of motion was within normal 
limits, although the reported degrees of motion suggest some 
reduced motion in the directions of extension and lateral 
bending, and the examiner did note that pain would cause some 
functional impairment.  Mostly, there was no tenderness on 
examination, although there was some mild tenderness on 
stress of the myofascial areas.  Considering the examination 
findings, and the effects of pain on use and during flare-
ups, the Board finds that the veteran's low back disability 
is productive of slight limitation of motion of the lumbar 
spine, which supports a 10 percent rating under Code 5292.  
Even when the effects of pain are considered, moderate 
limitation of motion, as required for an even higher rating 
under this code, is not shown.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet.App. 202 (1995) (functional impairment 
due to pain is to be considered).

The low back disability also may be rated as lumbosacral 
strain.  The VA examination findings and testimony support a 
finding that there is characteristic pain on motion, which 
supports a 10 percent rating under Code 5295.  However, an 
even higher rating under this code is not warranted, as the 
evidence does not show muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  

In sum, the Board finds that a higher rating of 10 percent is 
warranted for the veteran's low back disability.  Moreover, 
the Board finds that the low back disability has been 10 
percent disabling since the effective date of service 
connection, and "staged ratings" (different percentage 
ratings for different periods of time, since the effective 
date of service connection, based on the facts found) are not 
warranted.  See Fenderson v. West, 12 Vet.App. 119 (1999).  


ORDER

Service connection for right shoulder bursitis is granted.

A higher rating of 10 percent for a low back disability is 
granted.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



